Citation Nr: 0332572	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.  

2.  Entitlement to a compensable evaluation for service-
connected infectious hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1960.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2001, a 
statement of the case was issued in March 2002, and a 
substantive appeal was received the same month.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran testified at a local RO hearing in February 2003.  


FINDINGS OF FACT

1.  Service connection for low back disability was denied by 
rating decision in April 1961; a notice of disagreement was 
not received to initiate an appeal from that determination.  

2.  Certain evidence received since the April 1961 rating 
decision bears directly and substantially upon the issue of 
entitlement to service connection for low back disability, is 
not cumulative, and is so significant that it must be 
considered in order to fully decide the merits of the claim.  

3.  The veteran's service-connected infectious hepatitis is 
asymptomatic.   




CONCLUSIONS OF LAW

1.  The April 1961 rating decision which denied entitlement 
to service connection for a low back disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the April 1961 rating decision 
denying service connection for a back disorder is new and 
material, and the claim for that benefit has been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  The schedular criteria for a compensable rating for 
hepatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7345 (prior to and from 
July 2, 2001).


 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, reports of VA medical examinations, and 
testimony and correspondence from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  In a March 2003 statement, the veteran reported that 
he did not have any additional evidence to submit in support 
of his claims.  Under these circumstances, no further action 
is necessary to assist the claimant with the claim.  

Moreover, in a March 2001 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Furthermore, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating for 
hepatitis as well as the criteria for reopening claims which 
were subject to prior final denials.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(b) 
further provides that if such information or evidence is not 
received by VA within one year from the date of VA's notice 
to the claimant under 38 U.S.C.A. § 5103(a), no benefit may 
be paid or furnished by reason of the claimant's application.  
One of the regulations promulgated by VA to implement VCAA 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  However, in the present case the record shows that 
the veteran reported in March 2003 that he felt as if he had 
clearly presented his case and that he did not have any 
additional evidence to submit in support of his claim.  He 
also requested that the case be expedited to the Board for a 
decision.  Under the circumstances of this case, the Board 
therefore finds that there is no prejudice to the appellant 
as a result of any legal deficiency in the VCAA notice 
furnished pursuant to the invalidated regulation and that no 
useful purpose would be served by further delaying appellate 
review to provide corrected notice that the appellant has one 
year to provide additional information or evidence.  It is 
clear from communications from the appellant and the 
appellant's representative that they seek appellate review 
without further delay.  

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability.

Criteria

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

Factual Background

A claim by the veteran for service connection for low back 
disability was denied by rating decision in April 1961.  He 
did not file a notice of disagreement to initiate an appeal 
from that determination.  

The evidence which was of record at the time of the April 
1961 rating decision which denied service connection for a 
back injury consists of the service medical records and a 
report of a VA examination.  

The service medical records reveal that in April 1957, the 
veteran sought treatment for pain in the lower back which 
radiated into the neck.  The pain had been present for one 
week.  The impression was rule out cervical spine disease.  
An April 1957 X-ray examination of the cervical and thoracic 
spine was interpreted as revealing a normal skeletal 
structure.  A July 1959 clinical record indicates that the 
veteran was hit in the back with an angle iron.  There was a 
severe bruise but no bony injury.  No pertinent abnormalities 
were noted on the report of the service exit examination 
which was conducted in June 1960.  

At the time of a March 1961 VA examination the veteran 
complained of pain in his back.  He reported that he injured 
his back the first time when he fell down some steps and 
again when an angle iron fell on it.  The pertinent 
impression was old injury to the back with mild residuals.  

By rating decision dated in April 1961, the RO denied, in 
pertinent part, service connection for residuals of a back 
injury.  The RO noted that the veteran was only treated twice 
during active duty for back problems and that only subjective 
symptoms were found at the time of the VA examination.  

The evidence added to the record subsequent to the April 1961 
rating decision consists of VA clinical records, lay 
statements, and testimony and correspondence from the 
veteran.  

In a statement received in April 2001, the veteran reported 
that his back had been sore at least once per year since the 
original injury which occurred during active duty.  In the 
last few years the back symptomatology had increased to being 
near continuous.  

The veteran submitted lay statements in August 2001.  K.D. 
reported that he had worked with the veteran and noticed 
problems with his back.  He was informed by the veteran that 
the back injury occurred while the veteran was on active 
duty.  L.B. reported that she had known the veteran for 38 
years.  She noted that in the past few years, the veteran had 
back pain once or twice per year which would last for several 
days.  S. L. wrote that he was the veteran's son and that the 
veteran had had back problems as long as he could remember.  
He was informed by his father of an incident which occurred 
during active duty when a large metal frame fell on him.  W. 
F. B. reported that he had been a friend of the veteran's for 
a long time.  He noted that the veteran would occasionally 
complain of back pain.  

VA medical records received subsequent to the 1961 rating 
decision include the report of a November 2001 X-ray 
examination of the veteran's lumbosacral spine.  The 
impression from the examination was degenerative spondylosis 
with vacuum disc L5, S1 and spurs throughout the spine.  The 
records are otherwise silent as to the presence of back 
problems.  

The veteran testified at a local RO hearing in February 2003 
that he injured his back during active duty when an angle 
iron fell on him.  He reported that sometime in the 1960's 
was the first time he sought post-service treatment for his 
back.  The next time he sought treatment was approximately 10 
years later.  He denied any post-service injuries to his 
back.  

Analysis

The Board finds new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
low back disability.  The claim was denied in April 1961, in 
part, as the RO found that only subjective symptoms were 
found at the time of the March 1961 VA examination.  The 
veteran has submitted a copy of a November 2001 VA X-ray 
which demonstrates the presence of degenerative spondylosis 
with vacuum disc L5, S1 and spurs throughout the spine.  
Therefore there is now competent evidence of the existence of 
a current back disability.  

The April 1961 rating decision became final when the veteran 
failed to file a timely notice of disagreement to initiate an 
appeal from that determination.  38 U.S.C.A. § 7105(c).  
However, evidence received since the April 1961 rating 
decision is new and, in the context of the reason for the 
April 1961 decision, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As new and material evidence has been received, the claim has 
been successfully reopened.  

The Board finds that additional evidentiary development is 
required before the reopened claim of entitlement to service 
connection for a back disability can be adjudicated under a 
merits analysis.  This additional development is addressed in 
the remand portion of this decision.  

Entitlement to a compensable evaluation for infectious 
hepatitis.  

Factual Background

VA medical records reveal that the veteran sought treatment 
in June 2001, complaining of nausea, diarrhea and vomiting.  
The assessment was gastroenteritis possibly secondary to food 
poisoning and dehydration.  

On VA examination in July 2001, it was noted that the veteran 
had had no recurrences of episodes of hepatitis and no 
intestinal disorders of any note.  The veteran denied a 
history of jaundice and fever associated with belly pain.  
There was no significant weight gain or loss.  The examiner 
specifically noted that there was no evidence of any 
recurrence of any complications from hepatitis such as 
cirrhosis since the initial infection in 1960.  The examiner 
concluded by opining that the veteran had type A hepatitis in 
1960 and has not had complications or residuals since that 
time.  

The veteran testified at a February 2003 local RO hearing 
that every once in a while he would get to feeling bad and 
did not know if it was due to his back or to hepatitis.  He 
thought he might have a fever during the times he was feeling 
bad.  

Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  

The veteran's hepatitis is evaluated as 0 percent disabling 
under Diagnostic Code 7345.  The criteria for rating 
hepatitis were revised effective July 2, 2001.  

The Court has held that where the law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App.  
308 (1991).  However, revised statutory or regulatory  
provisions may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; see also VAOPGCPREC 3-2000.

Since the veteran applied for an increased rating for 
hepatitis in September 2000, the Board will evaluate the 
claim under both the former and the new criteria.  

The criteria under Diagnostic Code 7345, in effect before 
July 2, 2001, contemplate that a 100 percent rating is 
warranted for infectious hepatitis, with marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  A 60 percent rating is 
warranted when the evidence shows infectious hepatitis, with 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 30 percent rating is warranted when a claimant is disabled 
by infectious hepatitis, with minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  A 10 percent 
rating is warranted when the evidence shows infectious 
hepatitis, with demonstrable liver damage with mild 
gastrointestinal disturbance.  A zero percent rating is 
warranted for infectious hepatitis that has healed and is 
asymptomatic.  38 C.F.R. § 4.114, Diagnostic Code 7345 (prior 
to July 2, 2001).

The criteria under Diagnostic Code 7345 in effect since July 
2, 2001 contemplate that a 100 percent rating is warranted 
for cirrhosis (including hepatitis B and chronic active 
hepatitis) is productive of near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  A 60 
percent rating is warranted when there is daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 40 percent rating is warranted when there is 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period.  A 20 percent rating is warranted when there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  A 10 percent rating is warranted when there 
is intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A zero percent rating is warranted for chronic liver 
disease is asymptomatic.  38 C.F.R. § 4.114, Diagnostic Code 
7345 (from July 2, 2001).

Analysis

Upon review of the evidentiary record the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating for hepatitis.  

The examiner who conducted the July 2001 VA examination 
specifically reported that the veteran had not experienced 
any complications or residuals of hepatitis A since the 
initial infection in 1960.  The VA medical records include 
one reference in June 2001 to the presence of nausea, 
vomiting and diarrhea but this symptomatology was attributed 
to gastroenteritis possibly secondary to food poisoning and 
dehydration with orthostatic vital sign changes.  The veteran 
also testified that at times he thought he "might" run a 
fever when he was not feeling well.  He was not sure, 
however, what the cause of his problem was.  Given this 
evidence, neither the "old" nor the "new" criteria for a 
compensable rating for hepatitis are met.  In the absence of 
any competent evidence of current hepatitis or residuals, 
there simply is no basis for assigning a compensable rating 
under either the former or the current criteria. 

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  Indeed, it does not appear that the 
veteran is contending that the hepatitis creates an 
exceptional or unusual disability picture.  The record does 
not show that the veteran has required frequent  
hospitalizations for his disability.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the disability.  There is no evidence in 
the medical records of an exceptional or unusual clinical 
picture, or of any other reason why an extraschedular rating 
should be assigned.  The evidentiary record shows there are 
no current residuals of hepatitis.  The Board therefore has 
determined that referral of the case for extraschedular 
consideration pursuant to 38 C.F.R.  3.321(b)(1) is not 
warranted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for low back disability has 
been reopened.  The appeal is granted to that extent.  

A compensable rating is not warranted for service-connected 
infectious hepatitis.  To this extent, the appeal is denied.  




REMAND

The RO has not yet reviewed the service connection for low 
back disability claim on the merits.  Since the RO initially 
found no new and material evidence to reopen and the Board 
has now found that such new and material evidence has in fact 
been received (thus reopening the claim), the case must be 
remanded to the RO for a review of the entire record under a 
merits analysis.  Bernard v. Brown, 4 Vet.App. 384 (1993).

Additionally, in view of the fact that the record does show 
low back symptomatology during service and a current low back 
disorder, the Board believes a VA examination with etiology 
opinion is required.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of his 
low back disorder.  The claims folder 
must be made available to the examiner 
for review in connection with the 
examination.  All necessary testing 
should be accomplished.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  After reviewing the record (to 
include service medical records) and 
examining the veteran, the examiner 
should express an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability) that 
the veteran current experiences low back 
disorder which is causally related to the 
low back symptomatology noted during 
service.  If the examiner cannot offer a 
requested opinion without engaging in 
speculation that fact should be noted and 
a rationale should be provided.

2.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of service 
connection for low back disability on the 
merits under all applicable laws and 
regulations.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



